Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The majority’s conclusion that a computer generated laboratory urinalysis from a state certified laboratory is inadmissible at a parole violation hearing is not acceptable. The majority opinion overlooks the nature of a proceeding to determine alleged violation of parole conditions. Parole is not matter of right, rather it is a matter of the exercise of discretion by the designated authority. The proceedings by which the Board exercises its authority are purely administrative in nature, and evidentiary formalities such as those required in a criminal trial do not apply. While I agree that the quality of the report should be improved, I am not prepared to hold that it is inadmissible for purposes of a parole violation hearing.